STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

KELVIN WELLS              AND ON       BEHALF                                          NO.          2021       CW   1530
OF   TREASURE WELLS,               BETHANY
WELLS,         PATRICK       WELLS

VERSUS


KELDA       PRICE        WELLS                                                         FEBRUARY            25,      2022




In   Re:             Kelvin       Wells,                            for                                                 19th
                                          applying                             supervisory            writs,

                     Judicial       District Court,                 Parish        of    East         Baton          Rouge,
                    No.     24892- 24.




BEFORE:             WHIPPLE,       C. J.,        PENZATO AND         HESTER,          JJ.


         WRIT       NOT     CONSIDERED.
                                                    This writ application fails to comply
with       Uniform          Rules       of       Louisiana          Courts        of    Appeal,                Rules       4-
5( C)(   6).          Relator          failed       to     include         a                of      the        judgment,
                                                                                copy
order,
               or ruling at issue.

         Supplementation                    of      this       writ            application                and/ or          an

application
                         for rehearing will not be considered.                                      Uniform         Rules
of   Louisiana            Courts       of   Appeal,      Rules       2- 18. 7     and       4- 9.


         If relator seeks to file a new application with this court,
it   must       contain          all    pertinent            documentation,             the         missing items
noted       above,         and    must                               Uniform
                                             comply          with                      Rules         of  Louisiana
Courts         of    Appeal,        Rule         2- 12. 2.        Any      new     application                  must     be
filed      on       or    before       March       11,     2022      and       must    contain             a             of
                                                                                                                 copy
this     ruling.

                                                         VGW
                                                         AHP
                                                         CHH




COURT      OF APPEAL,         FIRST         CIRCUIT




     DEPUTY          CLERK OF COURT
               FOR    THE    COURT